Citation Nr: 0302841	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965, February 1965 to February 1971, and July 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board remanded the case in October 2002.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1971, found 
that a stomach disability claimed by the veteran was not 
shown by the evidence of record.

2.  Additional evidence received since the July 1971 rating 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a stomach disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 was enacted 
during the pendency of the veteran's appeal pertaining to his 
claim to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  

The Board further finds that there is no additional duty to 
notify the veteran.  The Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to reopen the claim 
of entitlement to service connection for a stomach disorder.  
The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, they provided notice of what the 
remaining evidence showed, including any evidence identified 
by the veteran.  Finally, these documents provided notice why 
this evidence was insufficient to reopen the claim, as well 
as notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hence, the Board finds that VA has 
fulfilled any duty to notify the veteran as to the laws and 
regulations governing his appeal, as well as provided 
adequate notice as to the type of evidence necessary to 
reopen the claim.  

The RO apparently has treated this issue as an original claim 
for service connection.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On appeal, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Court) held that the U. S. Court of Appeals for Veterans 
Claims correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)). 

The veteran attempted to reopen his claim and stated that he 
had bleeding ulcers while stationed in Germany in 1966 in 
service, now has scarring at the old ulcer sites, and is 
taking medication for the condition.  He also notes that 
service medical records show treatment for stomach problems.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In April 1971, the veteran applied for service connection for 
a stomach disability.  Service connection for a stomach 
disability was denied in a rating decision of July 1971 on 
the basis that a stomach disability claimed by the veteran 
was not shown by the evidence of record.  

The RO considered the veteran's service medical records and a 
June 1971 VA examination.  

The service medical records reveal that the veteran 
complained of abdominal pains in December 1965.  Abdominal 
examination was negative.  An examination in November 1964 
was negative for a stomach disorder.  The veteran complained 
of abdominal pains in October and November 1966.  An upper 
gastrointestinal series was normal in June 1967.  The veteran 
complained of stomach pains in November 1968 and a physical 
examination was negative.  Separation examination in February 
1971 was negative for any stomach disorder.  

On a June 1971 VA examination, the veteran stated that he had 
intermittent abdominal pain over the past 10 years, the last 
occurrence was 2 years ago.  Digestive system examination was 
entirely negative and a diagnosis of no pathology on general 
medical examination was given.

An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

In July 2000 and September 2001 rating decisions, the RO 
denied the claim for entitlement to service connection for a 
stomach disorder.  In reaching these decisions, the RO 
considered the veteran's contentions, many new service 
medical records and medical reports from the 1970's to the 
1990's.  

Some of the medical evidence was previously considered by the 
RO and is therefore, not new.  Once it is determined that 
evidence is not new, no further analysis is required because 
it could not be "new and material" if it is not "new."  
Smith v. West, 12 Vet. App. 312 (1999). 

Some of the service medical records were new and reveal that 
an examination in July 1971 was negative for any stomach 
disorder.  The veteran was diagnosed with chronic gastritis 
or hiatal hernia in October and November 1971.    He was 
treated for gastritis in August 1972.  

In a report of medical history dated in December 1972, the 
veteran checked "yes" to the questions as to whether he had 
frequent indigestion or any stomach, liver or intestinal 
problems.  An examination in December 1972 was negative for 
any findings related to the abdomen and viscera.  A Medical 
Evaluation Board (MEB) in January 1973 found that the veteran 
was unfit for duty.  The diagnosis was recurrent facial 
headaches, felt to be functional; history of recurrent 
sinusitis; history of recurrent perianal abscess; and history 
of bilateral high tone sensorineural hearing loss.  

The veteran complained of abdominal pain after eating in 
February 1973.  In April 1973, the MEB noted that the veteran 
had extensive evaluation by the departments of neurology, 
psychiatry and otolaryngology for his headaches.  The MEB 
also noted that the veteran had complaints of sinusitis.  The 
MEB concluded that the veteran's complaints of headaches were 
a manipulative attempt to obtain a medical separation.  The 
MEB stated that, if the veteran were to be separated from 
service, he was to be given an administrative separation as 
there were no medical objective findings to support his 
claimed headaches.  In May 1974, an endoscopy revealed that 
the esophagus, stomach, and the first and second part of the 
duodenum appeared normal.  The diagnosis was no organic 
pathology found.  

In a report of medical history dated in February 1974, the 
veteran checked "no" to the questions as to whether he had 
frequent indigestion or any stomach, liver or intestinal 
problems.  An examination was negative for any abdominal 
disorder.  

In post-service medical records dated in the 1970's the 
veteran complained of stomach problems and noted a history of 
peptic ulcer disease.  

A VA medical record dated in April 1976 notes that 
gastrointestinal series showed an ulcer and the veteran was 
given a bland diet to follow.  A VA medical record, dated in 
May 1976, notes that the veteran was hospitalized for an 
unrelated disorder.  The veteran gave a history of peptic 
ulcer disease since 1965 and that an upper gastrointestinal 
series in April 1976 found a prepyloric ulcer and that a 
repeat gastrointestinal series showed healing of the ulcer.  
The diagnosis was healing prepyloric ulcer.  A VA examination 
was conducted in 1978.  The veteran complained of stomach 
trouble.  Examination was negative for any abdominal 
disorders.  

On an Agent Orange examination in February 1985, it was noted 
that the veteran had a history of peptic ulcer in the past, 
but there was no problem at the time.  In 
VA treatment notes dated in the 1990's the veteran related a 
history of bleeding ulcers or ulcers beginning in service and 
was diagnosed with history of peptic ulcer disease.  He was 
also given medication for stomach problems.  A barium swallow 
examination was negative in November 1996.  In July 1999, the 
veteran complained of abdominal pains.  A VA treatment note 
indicated that the etiology of the condition was unclear.  

A VA examination was conducted in January 2001.  Physical 
examination noted that the abdomen was soft and non-tender.  
There was no organomegaly, and bowel sounds were normal.  The 
diagnosis was history of peptic ulcer disease.  

The Board notes that the veteran's claim was originally 
denied on the basis that there was no current stomach 
disorder.  Again, although most of the evidence is new, it 
does not show that the veteran has a current stomach disorder 
as evidenced by the January 2001 VA examination.  
Accordingly, the additional evidence is therefore, not new 
and material.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

The veteran's statements that he has a current stomach 
disorder which began in service were considered by the RO in 
connection with the previous decisions.  Thus, the veteran's 
unsupported assertions alone cannot be considered to be new.  
Even if such statements were "new," medical diagnosis and 
causation involve questions are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  There is no 
evidence that the veteran is competent to make a medical 
determination that he has a current stomach disorder.  
Hickson v. West, 11 Vet. App. 374 (1998).  Accordingly, such 
statements are not be sufficient to reopen the claim.

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence to reopen his 
claim of service connection for a stomach disorder.



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a stomach disorder, the 
appeal is denied.




		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

